Fourth Court of Appeals
                                       San Antonio, Texas
                                              March 28, 2018

                                           No. 04-18-00138-CV

       IN RE AMERICAN NATIONAL PROPERTY AND CASUALTY COMPANY

                                     Original Mandamus Proceeding 1

                                                  ORDER

Sitting:         Karen Angelini, Justice
                 Marialyn Barnard, Justice
                 Luz Elena D. Chapa, Justice

        The Real Party in Interest’s Motion for Extension of Time to File Response to Relator’s
Petition for Writ of Mandamus is hereby GRANTED. Time is extended to April 25, 2018.


                                                                        PER CURIAM

ATTESTED TO: _________________________
             Keith E. Hottle
             Clerk of Court




1
 This proceeding arises out of Cause No. 2016-CI-12807, styled Inah Oh v. American National Property and
Casualty Company, et al., pending in the 438th Judicial District Court, Bexar County, Texas. The Honorable David
Canales signed the order at issue in this proceeding.